Exhibit 10.13

[g77303qgi001.jpg]

2005 Eastpark Boulevard

Cranbury, NJ 08512-3515

Tel 1609)860-1500

Fax (609)860-5900

www.linguagen.com

 

June 28, 2004

Scott Horvitz

7 Timber Knoll Drive

Washington Crossing, PA 18977

 

via fedex: 215-321-5928

Dear Scott:

On behalf of the Board of Directors, I am pleased to offer you the position of
Chief Financial Officer, Corporate Secretary and Treasurer with Linguagen Corp.
(“Linguagen” or the “Company”). This letter sets forth the terms of your
employment by the Company, with your first day of employment being July 1, 2004.

1.                                       Position, Duties and Responsibilities

a.               You will report to the Chief Executive Officer of the Company.

b.              On or before your first day of employment, you shall sign the
Company’s Confidentiality, Nondisclosure, Noncompetition and Invention
Assignment Agreement for employees, a copy of which is attached hereto as
Exhibit A.

2.                                       Salary and Bonus Compensation

a.               Base Salary: Your base salary will be $17,250 per month
($207,000/year), payable bi-weekly. This base salary may be adjusted annually by
the Board beginning in January 2005, consistent with your performance and the
Company’s policy regarding adjustments in officer compensation established from
time to time by the Board.

b.              Bonus Compensation. You will, in addition, be eligible for a
cash bonus of up to thirty per cent (30%) of your base salary as well as, at the
Board’s discretion, a stock bonus for each fiscal year (running from January 1
to December 31) during your employment based upon performance. The bonus for
2004 is to be prorated based on six twelfths (6/12) of the full year bonus
eligibility. Bonus criteria for 2004 are to be agreed upon within three (3)
months of the signature date of this employment agreement. Performance for bonus
purposes during succeeding years will be measured against a set of criteria or
milestones to be approved by the Board of Directors no later than December 31 of
the preceding year.

3.                                     Benefits. You will be eligible for the
benefits package available to company executives, as such may be altered from
time to time by Linguagen, so long as you and/or your dependents meet all
eligibility requirements. Presently these benefits include health care insurance
coverage for yourself and your family, sick days, paid holidays, and four (4)
weeks of annual vacation, all in accordance with our corporate policies, which
of course may change over time. In addition, you will be able to take up to
seven (7) days per annum in performance of duties for other Companies, Federal
Advisory Boards, etc., providing that these activities do

1


--------------------------------------------------------------------------------


not represent any conflicts with the performance of your duties for Linguagen.

4.                                       Expense Reimbursement The Company shall
reimburse you for all reasonable out-of-pocket expenses which you incur on
behalf of the Company, provided that you furnish to the Company reasonably
adequate records and documentary evidence of such expense.

5.                                     Long-Term Incentive Compensation. As of
the date on which you commence employment, you shall receive the following grant
in accordance with the terms of the Company’s Stock Option Plan, a copy of which
is attached hereto as Exhibit B.

a.               Stock Option: You will be granted a stock option to purchase an
aggregate number of shares of Linguagen common stock equal to one and one-half
per cent (1.5%) of the fully diluted equity of the Company following the closing
of our Series A financing and concurrent enlargement of our option pool (the
“Option”). Fully diluted equity includes all shares reserved for issuance
pursuant to our plan. The Option will have an exercise price equal to the fair
market value (currently $0.42 per share) of the underlying common stock on the
date of grant. This Option shall be subject to and conditioned upon the approval
of Linguagen’s stockholders increasing the number of shares that may be issued
under the Company’s Stock Option Plan. The estimated total number of shares
outstanding after the completion of the Series A financing and expansion of the
Common Option pool is estimated to be approximately 10,658,656 shares. The
Option will vest as follows: (i) twenty five percent (25%) of the Option shall
vest on the first anniversary of your first day of employment with Linguagen;
and (ii) 1/48th of the Option shall vest on the first day of each month
beginning with the thirteenth month following your first day of employment with
Linguagen. The entire Option shall vest over a period of four (4) years have a
maximum term of 10 years. As with all Linguagen options, the grant will be
subject to the stock option plan and the execution of a stock option agreement
in the form specified by the Board.

b.              Annual Awards. You will be eligible to participate in the
Company’s annual awards to executives of long-term incentive compensation,
should the Company elect to establish an equity incentive plan. Awards will be
based upon performance as determined by the Board’s Compensation Committee.

6.                                     Change of Control. Immediately upon an
acquisition of the Company by merger, the sale of all or substantially all of
the Company’s assets, or the purchase of fifty percent (50%) or more of the
Company’s voting securities or any other reorganization resulting in a change of
fifty percent (50%) or more in the ownership of the Company’s outstanding voting
securities (any such action hereinafter to be referred to as a “Change of
Control”), regardless of whether or not you shall have voted for such Change of
Control as a Director or stockholder or consented thereto in writing, all of
your unvested options shall immediately vest and become exercisable.

7.                                     Term of Employment. Your employment with
the Company is “at will” and not for any specified period of time. As a result,
either you or the Company are free to terminate your employment at any time for
any reason, with or without cause, by giving written notice of such termination.

8.                                     Effect of Termination. If the Company
terminates your employment “Without Cause” (defined below), then you will
continue to receive your base salary (based on your base salary prevailing at
the time of termination), benefits and the vesting of stock options for twelve
(12) months from the date of such termination of your employment (hereafter, the
“Severance Period”).

2


--------------------------------------------------------------------------------


If you are terminated for “Cause” (defined below) or you resign at any time,
then you would only be paid all salary and benefits through the date of
termination of your employment.

As used in this Section, a termination for “Cause” shall mean a termination for
any of the following reasons: (i) engaging in intentional misconduct which
materially harms the Company; (ii) being convicted of a felony; (iii) committing
an act of fraud against the Company or the willful material misappropriation of
property belonging to the Company; (iv) materially breaching the
Confidentiality, Nondisclosure, Noncompetition and Invention Assignment
Agreement or any other agreement between you and the Company; or (v) willfully
disregarding your material duties despite adequate warnings from the Board. With
respect to a violation or breach as specified under clauses (iv) or (v) above,
“Cause” shall not exist unless you fail to cure such breach or misconduct within
twenty (20) days after you are given written notice from the Company specifying
such breach and stating that your failure to cure such breach or misconduct will
constitute Cause for termination under this agreement. The Company will provide
written notice of the reason for termination in the case of any termination for
“Cause.” A termination for any other reason shall be a termination “Without
Cause.” This regard of duties shall not be interpreted to include any failure to
meet sales milestones or other goals established by the Company. An action will
not be deemed willful unless performed by the employee in bad faith.

9.                                     Arbitration. Any and all disputes between
us which arise out of your employment, the termination of your employment, or
under the terms of this agreement shall be resolved through final and binding
arbitration. This shall include, without limitation, disputes relating to this
agreement, any disputes regarding your employment by the Company or the
termination thereof, claims for breach of contract or breach or the covenant of
good faith and fair dealing, and any claims of discrimination or other claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of your employment with the Company or its termination. The only claims
not covered by this section are the following: (i) claims for benefits under the
unemployment insurance or worker’s compensation laws and (ii) claims concerning
the validity, infringement or enforceability of any trade secret, patent right,
copyright, trademark or any other intellectual property held or sought by the
Company, or which the Company could otherwise seek; in each of these instances
such disputes or claims shall not be subject to arbitration, but rather, will be
resolved pursuant to applicable law. Binding arbitration will be conducted in
Philadelphia, Pennsylvania. The cost of arbitration will be bourn by the
Company. The arbitration will be conducted in accordance with the rules and
regulations of the American Arbitration Association. The prevailing party shall
be awarded its attorneys’ fees and costs and arbitration related expenses from
the non-prevailing party. You understand and agree that arbitration shall be
instead of any civil litigation, that each side waives its right to a jury
trial, and that the arbitrator’s decision shall be final and binding to the
fullest extent permitted by law and enforceable by any court having jurisdiction
thereof.

10.                               Miscellaneous. This Agreement and the rights
and obligations of the parties shall be governed by New Jersey law. Neither
party may assign this agreement. In the event that either party believes that
the other party has breached this agreement in any way, the party claiming such
breach shall give written notice and thirty day opportunity to cure such breach,
in the event such breach is curable.

3


--------------------------------------------------------------------------------


We sincerely hope you will accept our offer: please indicate your acceptance by
signing both copies of this letter, returning one to me and retaining the other
for your records. If you have any questions concerning this position, please
feel free to speak with me.

Sincerely yours,

/s/ F. Raymond Salemme

 

F. Raymond Salemme

Chief Executive Officer

 

Accepted:

/s/ Scott Horvitz

 

 

Date:

6/28/04

 

Agreeable Starting Date:

July 1, 2004

 

 

cc: Linguagen Compensation Committee

4


--------------------------------------------------------------------------------